Exhibit 10.3

 

 

 

 

 

July 30, 2007

 

 

 

 

Mr. John O. McCoy, Jr.

Executive Vice President

  and Chief Administrative Officer

Pogo Producing Company

Five Greenway Plaza, Suite 2700

Houston, Texas  77046-0504

 

Dear Mr. McCoy:

 

Reference is hereby made to those certain Restricted Stock Award Agreements (the
“Agreements”) entered into by and between Pogo Producing Company, a Delaware
corporation (the “Company”), and me, pursuant to which I have been granted
certain awards of restricted stock (the “Restricted Stock”).  Pursuant to the
Agreements, I am to become vested in certain of the shares of the Restricted
Stock on August 1, 2007 (the “Vesting Restricted Stock”).

 It is acknowledged that the Vesting Restricted Stock is subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.  I hereby authorize and direct the Company to
withhold from the Vesting Restricted Stock otherwise to be delivered to me as of
August 1, 2007, 26.45% of the number of shares of Vesting Restricted Stock.

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Accepted By:

 

 

 

Pogo Producing Company

 

 

 

By:

 

 

Name:

John O. McCoy, Jr.

 

Title:

Executive Vice President and

 

 

Chief Administrative Officer

 

 

 

--------------------------------------------------------------------------------